     Case 3:18-cv-02280-DMS-AHG Document 237 Filed 03/25/21 PageID.3225 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     PRUCO LIFE INSURANCE                             Case No.: 18cv2280 DMS (AHG)
       COMPANY, an Arizona Corporation,
12
                                       Plaintiff,       ORDER GRANTING LIFE
13                                                      ADVANCE’S MOTION TO ALTER
       v.                                               OR AMEND ORDER GRANTING
14
                                                        JOINT MOTION FOR ORDER
       CALIFORNIA ENERGY
15                                                      DISMISSING JOHN J. WALSH AS
       DEVELOPMENT, INC., a dissolved
                                                        DEFENDANT AND CROSS-
16     California Corporation, TIMOTHY
                                                        DEFENDANT
       BRYSON, an individual, MICKEY
17
       NICHOLSON, an individual, JOHN J.
18     WALSH, an individual, EDWARD
       SPOONER, trustee of the LIVING
19
       TRUST OF EDWARD SPOONER, LIFE
20     ADVANCE, LLC, a Nevada corporation,
       DOES 1-10,,
21
                                    Defendants.
22
23     AND ALL RELATED CROSS CLAIMS
       AND THIRD PARTY CLAIMS.
24
25
26          This case comes before the Court on Life Advance, LLC’s motion to alter or amend
27     the Order dismissing John Walsh from this case. (See ECF No. 157.) Life Advance
28     requests that the Order be amended to include a retention of jurisdiction provision

                                                    1
                                                                            18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 237 Filed 03/25/21 PageID.3226 Page 2 of 4



 1     consistent with the parties’ settlement agreement. Mr. Walsh filed an opposition to the
 2     motion, and Life Advance filed a reply.
 3           Life Advance relies on Federal Rules of Civil Procedure 60(a), 60(b)(1) and
 4     60(b)(6) in support of its motion. Rule 60(a) allows the court to “correct a clerical mistake
 5     or a mistake arising from oversight or omission whenever one is found in a judgment,
 6     order, or other part of the record.” Fed. R. Civ. P. 60(a). Rule 60(b)(1) provides that a
 7     court may relieve a party from a final order for “mistake, inadvertence, surprise, or
 8     excusable neglect[,]” Fed. R. Civ. P. 60(b)(1), and Rule 60(b)(6) provides for relief from
 9     a final order for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6).
10           Here, Life Advance argues its counsel made a mistake in failing to include a
11     provision in the proposed order on the joint motion for dismissal that would have allowed
12     the Court to retain jurisdiction over the claims between Life Advance and Mr. Walsh and
13     to enforce their settlement agreement. (Decl. of Russell M. DePhillips in Supp. of Mot.
14     ¶9.) In deciding whether this explanation warrants relief under Rule 60(b)(1), the Court
15     considers the following four factors: “(1) the danger of prejudice to the opposing party;
16     (2) the length of the delay and its potential impact on the proceedings; (3) the reason for
17     the delay; and (4) whether the movant acted in good faith.” Bateman v. U.S. Postal Service,
18     231 F.3d 1220, 1223-24 (9th Cir. 2000).
19           In his opposition to the present motion, Mr. Walsh does not state he would be
20     prejudiced if the Court were to alter or amend the dismissal order. Perhaps this is because
21     the relief requested is consistent with the parties’ handwritten settlement agreement and
22     the formal settlement agreement, both of which state that Judge Goddard would resolve
23     any disputes arising out of the parties’ settlement agreement. The formal settlement
24     agreement also identifies this Court as the exclusive jurisdiction for resolving any such
25     disputes. In light of these facts, there is no danger of prejudice to Mr. Walsh. Thus, this
26     factor weighs in favor of granting the motion.
27           As for delay, that factor also weighs in favor of granting the motion. It appears
28     Life Advance filed the present motion in response to Judge Goddard’s well-reasoned

                                                      2
                                                                                    18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 237 Filed 03/25/21 PageID.3227 Page 3 of 4



 1     Report and Recommendation (“R&R”), which recommends the Court decline to resolve
 2     the parties dispute over the settlement agreement for lack of jurisdiction. (See ECF No.
 3     225.) The R&R was issued on January 22, 2021, and the present motion was filed two
 4     weeks later on February 5, 2021. Any delay in filing was reasonable, and it is unlikely to
 5     have any significant impact on these proceedings.
 6           Life Advance fails to address factor three, but given the short delay in filing the
 7     present motion, and the record on file in this case, the Court finds that factors also weighs
 8     in favor of granting the motion.
 9           The fourth and final factor looks to whether Life Advance is acting in good faith.
10     Mr. Walsh suggests Life Advance is acting in bad faith, and that it made a tactical decision
11     not to include the retention provision in the proposed order because it wanted to keep the
12     terms of the settlement agreement confidential. However, Mr. Walsh provides no
13     evidence to support that assertion. Furthermore, even if Life Advance at one point wanted
14     to keep the settlement confidential, it has apparently changed its mind, as both the
15     handwritten settlement agreement and the formal settlement agreement were filed as
16     exhibits to the present motion. Therefore, the Court rejects Mr. Walsh’s suggestion that
17     Life Advance is acting in bad faith. Rather, the Court finds Life Advance is acting in
18     good faith, and consistent with the parties’ settlement agreement.
19           Considering all of the factors set out above, the Court grants Life Advance’s motion
20     to alter or amend the dismissal order to include a provision specifying that the Court shall
21     ///
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///

                                                     3
                                                                                   18cv2280 DMS (AHG)
     Case 3:18-cv-02280-DMS-AHG Document 237 Filed 03/25/21 PageID.3228 Page 4 of 4



 1     retain jurisdiction over the settlement agreement between Life Advance and Mr. Walsh,
 2     and that any disputes arising out of that settlement agreement shall be fully and finally
 3     resolved by Judge Goddard.1
 4           IT IS SO ORDERED.
 5     Dated: March 25, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
       1
         With this ruling, the Court finds Judge Goddard’s R&R moot, and refers the parties to
28     Judge Goddard to resolve any remaining disputes concerning the settlement agreement.
                                                   4
                                                                                18cv2280 DMS (AHG)
